Citation Nr: 1623469	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and if so whether the reopened claim should be granted.

Entitlement to service connection for psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to August 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran did not appeal a December 2007 rating decision denying service connection for PTSD or submit any pertinent evidence within the appeal period. 

2. The evidence received after the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

 For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Veteran's prior claim for service connection for PTSD was denied in a December 2007 rating decision because the alleged stressor, which involved the death of a fellow soldier (JM), was not verified.  The Veteran did not appeal the decision and did not submit any pertinent evidence within the appeal period.  

The Veteran filed his claim (request) to reopen his claim in February 2011, asserting the same stressor involving the death of a fellow soldier, but also identifying additional stressors.  The newly asserted stressors include the following: an incident in which five service members were nearly killed by carbon monoxide poisoning as a result of a heater malfunction in their tent, while assigned to help build the Rampart Reservoir in Woodland Park, Colorado; an incident while serving in South Korea with the 516th Ordinance Company, when North Koreans crossed the DMZ and killed five U.S. military policemen in either 1965 or 1968; and serving in Okinawa, Japan, during the Vietnam war working on vehicles that had been shelled in Vietnam.  

Evidence added to the record includes the Veteran's statements regarding newly asserted stressors, additional details concerning the circumstances of the death of the fellow soldier (JM), and VA treatment records reflecting diagnoses of PTSD based in part on these alleged stressors.  These new statements and medical evidence are not cumulative or redundant of the evidence previously of record.  Moreover, they relate to an unestablished fact necessary to substantiate the claim.  Therefore, they are new and material, and reopening of the claim is in order. 



ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for PTSD is granted.


REMAND

An August 2012 letter from a treating psychiatrist at the Pueblo VA community-based outpatient clinic (CBOC) indicates that he had diagnosed the Veteran with PTSD due to two in-service stressors.  In a December 2012 notice of disagreement, the Veteran's authorized representative noted the two in-service stressors described by this treating VA psychiatrist, and argued that they could be corroborated by VA.  The first stressor involved five service members nearly killed by carbon monoxide poisoning as a result of a heater malfunction in their tent, when assigned to help build the Rampart Reservoir in Woodland Park, Colorado.  The second involved a soldier whom the Veteran was supervising being crushed when his armored personnel carrier (APC) rolled over him at Fort Carson, Colorado, in the summer of 1973.  

The records contains mental health treatment records from the Pueblo VA CBOC, which note that the Veteran reported stressors and treating mental health workers diagnosed PTSD associated with the stressors.  However, the Veteran's accounts of stressors vary somewhat as to dates of occurrence and details of the events, such as the details of the death of a fellow soldier in the APC accident at Fort Carson.  (For example, these details vary between the Veteran's history provided in December 2010 and that provided in January 2011.)  Notwithstanding these discrepancies, the Veteran's reports of stressors appear sufficiently consistent to warrant additional development.  

in April 2012 the RO issued a formal determination that the Veteran had provided insufficient information concerning his alleged stressor events to permit verification of the stressors.  The RO noted that the Veteran's prior claim was denied in December 2007 due to inability to verify the alleged stressor of the death of JM (This is the reported stressor involving the APC.)  Following the Veteran's request to reopen his claim in February 2011 providing two additional reported stressors, the Veteran was provided a letter in February 2012 informing that he had provided insufficient detail to confirm these two new stressors, and requesting that he submit a VA Form 4138 with additional details of the asserted stressors.  As of the date of the memorandum, the Veteran had provided no response to the February 2012 request.  

These two stressors were reported in records of treatment at the Denver VAMC, the Pueblo CBOC, and the Colorado Springs CBOC, with some additional details.  The first stressor involved the Veteran having to drag himself and four or five other soldiers from a tent filled with carbon monoxide due to a heater malfunctioning, when assigned with the 52nd Engineers (formerly the 4th Engineers), when assigned to help build the Rampart Reservoir in Woodland Park, Colorado.  The Veteran variously reported that this occurred in 1969, 1970, or 1971.  The second occurred when the Veteran was serving with the 4161st Artillery at Ft. Carson, Colorado, in 1973, and a fellow soldier, JM, was killed in an APC accident during the Gauntlet course.  The Veteran contended that he had trained this soldier for the Gauntlet course and also had to clean the APC of body tissue from the dead soldier after the accident. 

The RO JSRRC coordinator in February 2014 also issued a memorandum formally determining that information required to verify stressors through the JSRRC or to research the case for a military record was not received, and that all associated procedures were followed.  This memorandum also addressed two additional asserted stressors.  The first was an incident while the Veteran was serving in South Korea with the 516th Ordinance Company, when North Koreans crossed the DMZ and killed five U.S. military policemen in either 1965 or 1968.  The Veteran reported that his unit was responsible for vehicle recovery.  The second consisted of serving in Okinawa, when the Veteran worked on vehicles that had been hit by shells in Vietnam, which caused him to think about what may have happened to the soldiers in those vehicles.  The February 2014 memorandum found that because a 60-day window was not provided for each of these alleged stressors, a request could not be submitted to JSRRC.  

The Board notes that the Veteran has likely submitted sufficient information for requests to be made to the JSRRC for verification of alleged stressors, notwithstanding the Veteran's failure to provide narrower time windows in which the alleged stressors occurred.  The RO's finding in its February 2014 memorandum that a 60-day window is required to research the Veteran's alleged stressors is in conflict with recent case law.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests, and the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile.").  Thus, the RO or the Appeals Management Center (AMC) must undertake further development to verify the Veteran's alleged stressors.

In an April 2011 statement in support of claim, the Veteran provided additional details concerning the incident involving five soldiers nearly dying of carbon monoxide poisoning in a tent.  The Veteran stated that while he was a mechanic NCO participating in building the Rampart Range Reservoir, he and his 4-man crew  were almost killed from a heater malfunctioning and blowing carbon monoxide into the tent.  He reported that this occurred sometime in 1971 up to June 2 ,1971, and that all five of them were hospitalized for about three days at the Ft. Carson Army Hospital, while other soldiers were hospitalized for about five days.  Thus, efforts are warranted to obtain records of the Veteran's hospitalization at Ft. Carson Army Hospital for three to five days sometime in 1971 up to June 2, 1971, for treatment for carbon monoxide poisoning. 

The Veteran also then reported PTSD treatment at the Pueblo VA mental health clinic.  While the records contain some of these mental health treatment records, any unobtained records of treatment from this facility should be sought. 

A careful review of service treatment records reveals that the Veteran received treatment in February 1966 for ulcer symptoms which had been present since he served in Korea.  He had returned from Korea in December 1965.  While a GI series revealed an ulcer, the possibility of mental health issues was also briefly explored, with reported sleep difficulties.  While no mental health diagnosis was rendered, weekly psychotherapy was prescribed.  However, service treatment records do not indicate any psychotherapy actually occurred.  

Follow up records include a November 1966 treatment record noting continued gastrointestinal distress and that the Veteran would be admitted for hospitalization for "probable ulcer and/or psychophysiological disorder."  There is also no record of this service hospitalization in the evidence of record.  This hospitalization record should also be sought.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any unobtained records of treatment at the Pueblo CBOC, the Denver VAMC, and the Colorado Springs CBOC.  

2.  All service hospitalization records should be sought.  In particular, this should include hospitalization in November 1966 or in the months immediately thereafter for an ulcer and/or psychophysiological disorder, and any records of hospitalization at the Ft. Carson Army Hospital at any time between January 1 and June 2 of 1971.  All requests and responses received should be documented in the record.  

3.  The RO should contact the Veteran and his representative in an attempt to obtain any information that will narrow the time window during which stressors are reported to have occurred, to minimize the amount of development required, including requests to the JSRRC.  

4. Thereafter, the RO should submit sequential requests for service department verification of reported PTSD stressors, including to the JSRRC, until the entire intervals during which stressors are alleged to have occurred are covered, pursuant to Gagne v. McDonald, 27 Vet. App. 397 (2015).

5.  Thereafter, if an in-service stressor is verified or if otherwise indicated, the Veteran should be afforded a VA examination by a psychiatrist or psychologist.  The RO should provide a statement to the examiner of any confirmed in-service stressors.  All pertinent records must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed. 

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.

If an in-service stressor is confirmed, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran has PTSD due to a confirmed in-service stressor, or due to a stressor which relates to "fear of hostile military or terrorist activity."

The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD, whether the Veteran's symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met.  If a diagnosis of PTSD is not made, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.  

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  Thereafter, the RO or the AMC should undertake any other development it determines to be warranted. 

7.  Then, the RO or the AMC should adjudicate the Veteran's claim for service connection for psychiatric disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an appropriate opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


